PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed an appeal from the July 25, 2005, judgment and sentence in Leon County Circuit Court case number 2004-CF-2759. Upon issuance of mandate in this cause, the circuit court shall treat this court’s opinion as the notice of appeal. Florida Rule of Appellate Procedure 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
WOLF, BENTON, and PADOVANO, JJ., concur.